DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant filed claims 1-13 of US application 16/639,781 on 3/31/20. On the same day, applicant cancelled claims 1-13 and newly added claims 14-26. Claims 14-26 were examined. Examiner filed a non-final rejection on 6/7/22.
Applicant filed remarks and amendments on 9/6/22. Claims 14, 17, 21-23 and 25 were amended. Claims 19-20 were cancelled. Claims 27-29 were newly added. Claims 14-18 and 21-29 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the claim objections indicated by examiner in the non-final rejection. The previously given claim objections are therefore withdrawn.
Regarding the claim rejections under 35 USC 112(b): applicant’s arguments filed 9/6/22 (hereinafter referred to as the Remarks) have been fully considered.
Regarding claims 14 and 21, applicant argues that, “a POSITA would have understood that the ‘electronics unit’ of the claim may be satisfied by a broad variety of controllers, processors, control units, or other similarly programmable components” (See at least Page 9 in the Remarks). This argument is persuasive, since applicant clarifies that the claimed “electronics unit” takes the feature of a hardware component such as a controller or processor, indicating that the modifier “electronics” is descriptive of the structure of the unit, namely that the unit takes the form of electronic hardware. Therefore, the 112(f) interpretation of the claim limitation “electronics unit” is withdrawn and the limitation “electronics unit” has a definite structure.
Applicant further argues that, with respect to the limitation “storage unit”, examiner’s previous office action “established nothing more than that ‘storage unit’ is broad, which is not tantamount to being indefinite” (See at least Page 9 in the Remarks). However, this argument is not persuasive, since, as per the requirements of 35 USC 112(f) and MPEP 2181, Section II, applicant’s specification does not disclose adequate structure for indicating the structure of the “storage unit”. The 112(b) rejection of claims 14-22 is therefore maintained.
Examiner’s recommendation to help applicant overcome the 112(b) rejection: in order to overcome the 112(b) rejection, applicant could amend the claims in question so that either the “control device” or the “electronics unit” performs the functions currently attributed to the storage device in the claims. This is because the electronics unit clearly takes the form of hardware based on applicant’s earlier arguments, and the control device is disclosed as being hardware as well since the electronics unit is part of it in Page 6, lines 19-21 of applicant’s specification.
Regarding the claim rejections under 35 USC 103: Applicant's arguments filed 9/6/22 with respect to Morishita (US 20120139330 A1) (“Morishita”) have been fully considered but they are not persuasive.
Regarding claims 14, 21 and 23, applicant argues that, “S24 of Morishita would not have been understood by a POSITA as disclosing a characteristic curve at all, much less one that specifies this relationship. Rather, Morishita states at [0056] ‘[a]t step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions.’ Moreover, the flow diagram in Figure 4 labels S24 as ‘Calculate target deceleration.’ Importantly, Morishita does not state that this calculated value is made part of any characteristic curve. Consequently, a POSITA would not have understood S24 as corresponding to a characteristic curve that specifies a relationship between the input variable and the setpoint vehicle deceleration” (See at least Page 11 in the Remarks).
However, this argument is not persuasive, since as explained on Page 17 of the non-final rejection, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the characteristic curve specifies a relationship between the input variable and a setpoint amperage to be output to a brake booster upstream from the brake master cylinder, and/or a relationship between the input variable and a setpoint speed of a motor of the brake booster, and/or a relationship between the input variable and a setpoint booster force of the brake booster, and/or relationship between the input variable and a setpoint brake pressure in at least one wheel brake cylinder of a hydraulic braking system, and/or a relationship between the input variable and a setpoint braking torque of the at least one wheel brake cylinder, and/or a relationship between the input variable and the setpoint vehicle deceleration (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic).
Morishita literally uses the terminology “characteristic” to describe the relationship in [Morishita, 0056], and literally discloses that the relationship involves brake pedal stroke positions (applicant’s “input variable”) and a deceleration (applicant’s “setpoint vehicle deceleration”). Therefore, Morishita does indeed read on the claim limitations in question.
Applicant further argues that, “The Patent Office contends that Morishita discloses ‘at least one pump of the hydraulic braking system’ as ‘the vehicle deceleration device.’ Office Action at page 18. In particular, the Patent Office identifies the ‘pump-up pressure increase by VDC motor 21’ in ‘fluid pressure pumps 22.’ Id. More to the point, the Patent Office cites step S26 as support for this argument, but a POSITA would not have understood S26 in this way. Rather, a POSITA would not have seen any teaching or suggestion that the allocation of the target add-on brake force of S26 takes into account any characteristic curve, much less a characteristic curve as recited in the claim that specifies a relationship between the input variable and the setpoint vehicle deceleration” (See at least Page 12 in the Remarks).
However, this argument is not persuasive, since as discussed on at least Pages 19-20 of the non-final rejection, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the electronics unit is configured to, taking into account the characteristic curve and the input variable (See at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. Morishita further discloses that this command is ultimately based on adjustment of the brake characteristic based on pedal velocity at step S23 [See at least Morishita, 0055]), activate, as the vehicle deceleration device: a brake booster upstream from a brake master cylinder, and/or at least one piston-cylinder device of a hydraulic braking system, and/or at least one pump of the hydraulic braking system (See at least Fig. 2 in Morishita: Morishita discloses that VDC brake fluid pressure unit 2 is a brake fluid pressure actuator and has fluid pressure pumps 22 driven by a VDC motor 21, which is a dedicated electric motor, and that VDC brake fluid pressure unit 2 increases, maintains or reduces a pressure from master cylinder 13 [See at least Morishita, 0032]. Also see at least Fig. 3 in Morishita: Morishita further teaches that brake controller 7 adjusts a pressure difference between the wheel cylinder pressure and the master cylinder pressure in response to receipt of a pump-up pressure command from unified controller 9, the pressure differentiating control being performed by operation current applied to both first M/C cutoff solenoid valve 25 and second M/C cutoff solenoid valve 26 on the one hand, and by a pump-up pressure increase by VDC motor 21 on the other [See at least Morishita, 0038]. Also see at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. It will therefore be appreciated that the pump is controlled based on the characteristic and input variable).
In other words, the deceleration amount of [Morishita, 0057-0058], which may be partially generated by the pump-up pressure, is based off of the adjusted deceleration characteristic of [Morishita, 0055-0056]. Therefore, Morishita does disclose the recited limitations.
For at least the above stated reasons, claims 14, 21, 23 and their dependents are not allowable over the prior art of record.

	Regarding claims 27-29, applicant argues that, in light of the smooth brake pedal stroke from Figure 10 of Morishita, “A POSITA would have recognized that the smooth plot of brake pedal stroke forecloses any ‘modulation and/or variation of the input variable triggered by the driver [that] corresponds to at least one of a local minimum and a local maximum of the input variable triggered by the driver.’” (See at least Pages 12-13 in the Remarks).
	However, this argument is not persuasive since the limitations “local minimum” and “local maximum” are broad enough that the largest and smallest values of the brake pedal stroke characteristic of Fig. 10 in Morishita (reproduced below with added labels for clarity), read on them.

    PNG
    media_image1.png
    197
    812
    media_image1.png
    Greyscale


Therefore, claims 27-29 do not contain allowable subject matter at this time.
Examiner’s note to help applicant overcome the prior art of record: in the current interpretation of Morishita in view of Bularz, velocity of the brake pedal is interpreted to be applicant’s at least one modulation and/or variation of the input variable triggered by the driver, since at least one modulation and/or variation of the input variable triggered by the driver is a very broad statement. However, applicant discloses in at least Fig. 1b of applicant’s specification that “the modulation and/or variation triggered by the driver of input variable xinput” may comprise a “trembling motion” on the time curve of input variable xinput (See at least [Page 9, lines 9-26, in applicant’s specification]). This particular shape of the input variable characteristic is not present in the prior art of record in the context of the rest of the limitations, so if applicant were to amend claims 27-29 to specify that the modulations and/or variations take this particular shape, such amendments would be adequate to overcome the prior art of record. For example, claim 27 could be amended to read:
27. (Currently Amended) The control device as recited in claim 14, wherein the at least one modulation and/or variation of the input variable triggered by the driver corresponds to a trembling motion on the time curve of the input variable triggered by the driver.

	The above amendment would be adequate to overcome the prior art of record, and applicant could also amend claims 28-29 similarly. However, further search and consideration would be required before a determination of allowable subject matter can be made.

Drawings
The drawings are objected to because Figs. 2-4 of the drawings show flowcharts comprising boxes and diamonds with no text in them, which makes interpreting these figures extremely difficult. Furthermore, arrows coming out of diamonds in Figs. 3-4 are not labeled to indicate yes or no. Applicant must amend Figs. 2-4 so that all shapes contain text descriptions of the respective steps described in the specification, and so that any arrows coming out of diamonds are labeled Yes (“Y”) or No (“N”). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 14, 16, and 21 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
 “a storage unit” configured to store a characteristic curve in claims 14, 16 and 21
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“storage unit” : applicant discloses the storage unit in at least [Page 7, lines 27-30], [Page 8, line 27-Page 9, line 8], [Page 10, lines 15-22], [Page 11, lines 5-11], and [Page 13, lines 5-8]. However, it is not clear for these portions if the storage unit takes the form of pure hardware, software stored by a processor, or some other form entirely. Therefore, the claims including this limitation are rendered indefinite and rejected under 35 USC 112(b).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-18, 21-22 and 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis of these rejections is the interpretation of these claims in the section of this office action titles “Claim Interpretation”.
Regarding claims 14 and  21, the following claim limitations of interest invoke 35 U.S.C. 112(f):
 “a storage unit” configured to store a characteristic curve in claims 14, 16 and 21
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. In particular, a review of the specification reveals the following:
“storage unit” : applicant discloses the storage unit in at least [Page 7, lines 27-30], [Page 8, line 27-Page 9, line 8], [Page 10, lines 15-22], [Page 11, lines 5-11], and [Page 13, lines 5-8]. However, it is not clear for these portions if the storage unit takes the form of pure hardware, software stored by a processor, or some other form entirely. Therefore, the claims including this limitation are rendered indefinite and rejected under 35 USC 112(b).
Therefore, claims 14 and 21 are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner’s recommendation to help applicant overcome the 112(b) rejections: in order to overcome the 112(b) rejection, applicant could amend the claims in question so that either the “control device” or the “electronics unit” performs the functions currently attributed to the storage device in the claims. This is because the electronics unit clearly takes the form of hardware based on applicant’s earlier arguments, and the control device is disclosed as being hardware as well since the electronics unit is part of it in Page 6, lines 19-21 of applicant’s specification.

	Regarding claims 15-18 and 27, these claims are also rejected under 35 USC 112(b) at least because they do not clarify the above points with respect to their parent claim 14.

	Regarding claims 22 and 28, these claims are also rejected under 35 USC 112(b) at least because they do not clarify the above points with respect to their parent claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20120139330 A1) in view of Bularz et al. (US 20160334790 A1), hereinafter referred to as Morishita and Bularz, respectively.
Regarding claim 14, Morishita discloses A control device for a vehicle deceleration device of a vehicle (See at least Fig. 5 in Morishita: Morishita discloses a method for controlling deceleration of a vehicle [See at least Morishita, 0052]), comprising: 
an electronics unit (See at least Fig. 3 in Morishita: Morishita discloses that the method of Fig. 5 is executed by unified controller 9 [See at least Morishita, 0052]), which is connectable to a brake actuating element of the vehicle and/or to at least one brake actuating element sensor of the vehicle (See at least Fig. 1 in Morishita: Morishita discloses that unified controller 9 is connected to brake controller 7 [See at least Morishita, 0037-0038]), in such a way that a value of an input variable predefined by a driver of the vehicle using an actuation of the brake actuating element is evaluated using the electronics unit (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]); and 
a storage unit in which a characteristic curve is stored (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the original and adjusted deceleration characteristics), the characteristic curve specifying a relationship between the input variable and a setpoint variable with respect to a setpoint vehicle deceleration to be exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic); 
wherein the electronics unit is configured to activate the vehicle deceleration device taking into account the characteristic curve and the input variable in such a way that an instantaneous setpoint vehicle deceleration in accordance with the characteristic curve and the input variable is exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, from steps S25-S27, the sum total of a basic brake pressure portion, a regenerative brake portion and a pump-up pressure portion to meet the driver's intent for the desired amount of deceleration indicated by input to brake pedal 11 are generated and used to brake the vehicle [See at least Morishita, 0057-0059]); 
wherein the electronics unit is configured to detect at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]), to reestablish at least one subsection of the characteristic curve taking into account the at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]), and to store a correspondingly changed characteristic curve in the storage unit (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic),
wherein the characteristic curve specifies a relationship between the input variable and a setpoint amperage to be output to a brake booster upstream from the brake master cylinder, and/or a relationship between the input variable and a setpoint speed of a motor of the brake booster, and/or a relationship between the input variable and a setpoint booster force of the brake booster, and/or relationship between the input variable and a setpoint brake pressure in at least one wheel brake cylinder of a hydraulic braking system, and/or a relationship between the input variable and a setpoint braking torque of the at least one wheel brake cylinder, and/or a relationship between the input variable and the setpoint vehicle deceleration (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic), and 
wherein the electronics unit is configured to, taking into account the characteristic curve and the input variable (See at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. Morishita further discloses that this command is ultimately based on adjustment of the brake characteristic based on pedal velocity at step S23 [See at least Morishita, 0055]), activate, as the vehicle deceleration device: a brake booster upstream from a brake master cylinder, and/or at least one piston-cylinder device of a hydraulic braking system, and/or at least one pump of the hydraulic braking system .
However, Morishita does not explicitly teach the control device wherein the value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve.
However, Bularz does teach a method wherein a value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]). Both Bularz and Morishita teach methods for detecting vehicle brake pedal speeds. However, only Bularz explicitly teaches where the value of the brake pedal speed may be derived from the time profile of the brake pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also cause the system of Morishita to collect multiple brake pedal position values over time so that the system can derive the value of the brake pedal speed from the time profile of the brake pedal position, as in Bularz. Doing so improves the system’s ability to determine what kind of braking the user is requesting (With regard to this reasoning, see at least [Bularz, 0023]).
	
Regarding claim 15, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the electronics unit is configured to determine a frequency and/or a modulation strength of modulations and/or variations triggered by the driver during at least one brake application (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Under examiner’s broadest reasonable interpretation, the magnitude of the brake velocity is regarded as applicant’s “modulation strength” of a “variation”).

Regarding claim 16, Morishita in view of Bularz teaches The control device as recited in claim 15, wherein, if the determined frequency is greater than a predefined frequency threshold value at least sectionally along the characteristic curve and/or the determined modulation strength is greater than a predefined strength threshold value at least sectionally along the characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Morishita further discloses that, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]), the electronics unit is configured to reestablish at least one affected subsection of the characteristic curve and to store a correspondingly changed characteristic curve in the storage unit (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic).

Regarding claim 17, Morishita in view of Bularz teaches The control device as recited in claim 15, wherein the electronics unit is configured to determine at least one first frequency and/or at least one first modulation strength during at least one first brake application for at least one first characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S22, a pedal stroke from stroke sensor 3, a vehicle speed from vehicle speed sensor 92 and the target deceleration characteristic map set at step S5 of FIG. 4 are read [See at least Morishita, 0055]. Morishita further discloses that this process of Fig. 4 is executed responsive to an initial brake pedal operation [See at least Morishita, 0046]. Morishita further discloses that, at step S23, the previously estimated or designed brake depressing velocity for this previously set target deceleration characteristic is considered [See at least Morishita, 0055]), to determine a second frequency and/or a second modulation strength during at least one second brake application for a second characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that at step S23, a brake pedal depressing velocity is calculated which may correspond to an adjusted target deceleration characteristic [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 may be repeated whenever brake pedal 11 is operated by a vehicle driver [See at least Morishita, 0052]), which includes at least one reestablished subsection in comparison to the at least one first characteristic curve (Morishita discloses that a plurality of target deceleration characteristics may be prepared against a plurality of brake depressing speeds so that, depending on the actual braking speed detected, the best map out of the plurality of target deceleration characteristic maps may be read and applied [See at least Morishita, 0116]. It will therefore be appreciated that the distinct characteristic curves corresponding to certain speeds may be generated before the comparison of the old and new brake depressing speeds occurs), to compare the at least one first frequency and/or the at least one first modulation strength to the second frequency and/or the second modulation strength (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, the calculated brake pedal depressing velocity is compared to the previously designed, calculated or estimated brake pedal depressing velocity [See at least Morishita, 0055]), and, if: (i) an increase of modulations and/or variations of the input variable is established at least sectionally along the second characteristic curve based on the comparison of the first and second frequencies to one another, and/or (ii) a strengthening of modulations and/or variations of the input variable at least sectionally along the second characteristic curve is established based on the comparison of the first and second modulation strengths (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]), the electronics unit is configured to reestablish at least one affected subsection of the second characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]. Morishita further discloses that, at step S24, subsequent to the adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0055]).

Regarding claim 18, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the electronics unit is configured to examine a time curve of a pedal travel (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]), and/or a time curve of an input rod travel, and/or a time curve of a differential motion, and/or a time curve of a driver brake force exerted on the brake actuating element, and/or a time curve of a brake master cylinder pressure in a brake master cylinder downstream from the brake actuating element, as the time curve of the input variable for a possible occurrence of at least one modulation and/or variation of the input variable triggered by the driver (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]).

Regarding claim 21, Morishita discloses A vehicle deceleration device for a vehicle including a control device (See at least Fig. 5 in Morishita: Morishita discloses a method for controlling deceleration of a vehicle [See at least Morishita, 0052]), the control device comprising: 
an electronics unit (See at least Fig. 3 in Morishita: Morishita discloses that the method of Fig. 5 is executed by unified controller 9 [See at least Morishita, 0052]), which is connectable to a brake actuating element of the vehicle and/or to at least one brake actuating element sensor of the vehicle (See at least Fig. 1 in Morishita: Morishita discloses that unified controller 9 is connected to brake controller 7 [See at least Morishita, 0037-0038]), in such a way that a value of an input variable predefined by a driver of the vehicle using an actuation of the brake actuating element is evaluated using the electronics unit (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]); and 
a storage unit in which a characteristic curve is stored (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the original and adjusted deceleration characteristics), the characteristic curve specifying a relationship between the input variable and a setpoint variable with respect to a setpoint vehicle deceleration to be exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic); 
wherein the electronics unit is configured to activate the vehicle deceleration device taking into account the characteristic curve and the input variable in such a way that an instantaneous setpoint vehicle deceleration in accordance with the characteristic curve and the input variable is exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, from steps S25-S27, the sum total of a basic brake pressure portion, a regenerative brake portion and a pump-up pressure portion to meet the driver's intent for the desired amount of deceleration indicated by input to brake pedal 11 are generated and used to brake the vehicle [See at least Morishita, 0057-0059]); 
wherein the electronics unit is configured to detect at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]), to reestablish at least one subsection of the characteristic curve taking into account the at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]), and to store a correspondingly changed characteristic curve in the storage unit (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic),
wherein the characteristic curve specifies a relationship between the input variable and a setpoint amperage to be output to a brake booster upstream from the brake master cylinder, and/or a relationship between the input variable and a setpoint speed of a motor of the brake booster, and/or a relationship between the input variable and a setpoint booster force of the brake booster, and/or relationship between the input variable and a setpoint brake pressure in at least one wheel brake cylinder of a hydraulic braking system, and/or a relationship between the input variable and a setpoint braking torque of the at least one wheel brake cylinder, and/or a relationship between the input variable and the setpoint vehicle deceleration (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic), and 
wherein the electronics unit is configured to, taking into account the characteristic curve and the input variable (See at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. Morishita further discloses that this command is ultimately based on adjustment of the brake characteristic based on pedal velocity at step S23 [See at least Morishita, 0055]), activate, as the vehicle deceleration device: a brake booster upstream from a brake master cylinder, and/or at least one piston-cylinder device of a hydraulic braking system, and/or at least one pump of the hydraulic braking system (See at least Fig. 2 in Morishita: Morishita discloses that VDC brake fluid pressure unit 2 is a brake fluid pressure actuator and has fluid pressure pumps 22 driven by a VDC motor 21, which is a dedicated electric motor, and that VDC brake fluid pressure unit 2 increases, maintains or reduces a pressure from master cylinder 13 [See at least Morishita, 0032]. Also see at least Fig. 3 in Morishita: Morishita further teaches that brake controller 7 adjusts a pressure difference between the wheel cylinder pressure and the master cylinder pressure in response to receipt of a pump-up pressure command from unified controller 9, the pressure differentiating control being performed by operation current applied to both first M/C cutoff solenoid valve 25 and second M/C cutoff solenoid valve 26 on the one hand, and by a pump-up pressure increase by VDC motor 21 on the other [See at least Morishita, 0038]. Also see at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. It will therefore be appreciated that the pump is controlled based on the characteristic and input variable).
However, Morishita does not explicitly teach the vehicle control device wherein the value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve.
However, Bularz does teach a method wherein a value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]). Both Bularz and Morishita teach methods for detecting vehicle brake pedal speeds. However, only Bularz explicitly teaches where the value of the brake pedal speed may be derived from the time profile of the brake pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also cause the system of Morishita to collect multiple brake pedal position values over time so that the system can derive the value of the brake pedal speed from the time profile of the brake pedal position, as in Bularz. Doing so improves the system’s ability to determine what kind of braking the user is requesting (With regard to this reasoning, see at least [Bularz, 0023]).

Regarding claim 22, Morishita in view of Bularz teaches The vehicle deceleration device as recited in claim 21, wherein the vehicle deceleration device is the brake booster, or a piston-cylinder device, or a pump system including at least one pump, or the braking system (See at least Fig. 2 in Morishita: Morishita discloses that VDC brake fluid pressure unit 2 is a brake fluid pressure actuator and has fluid pressure pumps 22 driven by a VDC motor 21, which is a dedicated electric motor, and that VDC brake fluid pressure unit 2 increases, maintains or reduces a pressure from master cylinder 13 [See at least Morishita, 0032]. Also see at least Fig. 3 in Morishita: Morishita further teaches that brake controller 7 adjusts a pressure difference between the wheel cylinder pressure and the master cylinder pressure in response to receipt of a pump-up pressure command from unified controller 9, the pressure differentiating control being performed by operation current applied to both first M/C cutoff solenoid valve 25 and second M/C cutoff solenoid valve 26 on the one hand, and by a pump-up pressure increase by VDC motor 21 on the other [See at least Morishita, 0038]. Also see at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. It will therefore be appreciated that the pump is controlled based on the characteristic and input variable).

Regarding claim 23, Morishita discloses A method for operating a vehicle deceleration device of a vehicle (See at least Fig. 5 in Morishita: Morishita discloses a method for controlling deceleration of a vehicle [See at least Morishita, 0052]), comprising the following steps: 
ascertaining a value of an input variable predefined by a driver of the vehicle with the aid of an actuation of a brake actuating element of the vehicle (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]); 
activating the vehicle deceleration device taking into account the input variable and a characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the original and adjusted deceleration characteristics), which specifies a relationship between the input variable and a setpoint variable with respect to a setpoint vehicle deceleration to be exerted on the vehicle using the vehicle deceleration device, so that using the vehicle deceleration device, an instantaneous setpoint vehicle deceleration in accordance with the characteristic curve and the input variable, is exerted on the vehicle (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic); 
examining a value of the input variable (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]) for a possible occurrence of at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]); and 
reestablishing at least one subsection of the characteristic curve as a function of the possible occurrence of the at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]),
wherein the characteristic curve specifies a relationship between the input variable and a setpoint amperage to be output to a brake booster upstream from the brake master cylinder, and/or a relationship between the input variable and a setpoint speed of a motor of the brake booster, and/or a relationship between the input variable and a setpoint booster force of the brake booster, and/or relationship between the input variable and a setpoint brake pressure in at least one wheel brake cylinder of a hydraulic braking system, and/or a relationship between the input variable and a setpoint braking torque of the at least one wheel brake cylinder, and/or a relationship between the input variable and the setpoint vehicle deceleration (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic), and 
wherein the electronics unit is configured to, taking into account the characteristic curve and the input variable (See at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. Morishita further discloses that this command is ultimately based on adjustment of the brake characteristic based on pedal velocity at step S23 [See at least Morishita, 0055]), activate, as the vehicle deceleration device: a brake booster upstream from a brake master cylinder, and/or at least one piston-cylinder device of a hydraulic braking system, and/or at least one pump of the hydraulic braking system (See at least Fig. 2 in Morishita: Morishita discloses that VDC brake fluid pressure unit 2 is a brake fluid pressure actuator and has fluid pressure pumps 22 driven by a VDC motor 21, which is a dedicated electric motor, and that VDC brake fluid pressure unit 2 increases, maintains or reduces a pressure from master cylinder 13 [See at least Morishita, 0032]. Also see at least Fig. 3 in Morishita: Morishita further teaches that brake controller 7 adjusts a pressure difference between the wheel cylinder pressure and the master cylinder pressure in response to receipt of a pump-up pressure command from unified controller 9, the pressure differentiating control being performed by operation current applied to both first M/C cutoff solenoid valve 25 and second M/C cutoff solenoid valve 26 on the one hand, and by a pump-up pressure increase by VDC motor 21 on the other [See at least Morishita, 0038]. Also see at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. It will therefore be appreciated that the pump is controlled based on the characteristic and input variable).
However, Morishita does not explicitly teach the method wherein the value of the input variable predefined by the driver of the vehicle with the aid of an actuation of a brake actuating element of the vehicle is used to ascertain and examine a time curve of the input variable.
However, Bularz does teach a method wherein a value of the input variable predefined by the driver of the vehicle with the aid of an actuation of a brake actuating element of the vehicle is used to ascertain and examine a time curve of the input variable (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]). Both Bularz and Morishita teach methods for detecting vehicle brake pedal speeds. However, only Bularz explicitly teaches where the value of the brake pedal speed may be derived from the time profile of the brake pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also cause the system of Morishita to collect multiple brake pedal position values over time so that the system can derive the value of the brake pedal speed from the time profile of the brake pedal position, as in Bularz. Doing so improves the system’s ability to determine what kind of braking the user is requesting (With regard to this reasoning, see at least [Bularz, 0023]).

Regarding claim 24, Morishita in view of Bularz teaches The method as recited in claim 23, wherein a frequency and/or a modulation strength of modulations and/or variations triggered by the driver during at least one brake application are determined (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Under examiner’s broadest reasonable interpretation, the magnitude of the brake velocity may be regarded as applicant’s “modulation strength” of a “variation”).

Regarding claim 25, Morishita in view of Bularz teaches The method as recited in claim 24, wherein, when the determined frequency is greater than a predefined frequency threshold value at least sectionally along the characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Morishita further discloses that, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]) and/or the determined modulation strength is greater than a predefined strength threshold value at least sectionally along the characteristic curve, at least one affected subsection of the characteristic curve is reestablished (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic).

Regarding claim 26, Morishita in view of Bularz teaches The method as recited in claim 24, wherein: 
for at least one first characteristic curve, at least one first frequency and/or at least one first modulation strength are determined during at least one first brake application (See at least Fig. 5 in Morishita: Morishita discloses that, at step S22, a pedal stroke from stroke sensor 3, a vehicle speed from vehicle speed sensor 92 and the target deceleration characteristic map set at step S5 of FIG. 4 are read [See at least Morishita, 0055]. Morishita further discloses that this process of Fig. 4 is executed responsive to an initial brake pedal operation [See at least Morishita, 0046]. Morishita further discloses that, at step S23, the previously estimated or designed brake depressing velocity for this previously set target deceleration characteristic is considered [See at least Morishita, 0055]); 
for a second characteristic curve, which includes at least one reestablished subsection in each case in comparison to the at least one first characteristic curve (Morishita discloses that a plurality of target deceleration characteristics may be prepared against a plurality of brake depressing speeds so that, depending on the actual braking speed detected, the best map out of the plurality of target deceleration characteristic maps may be read and applied [See at least Morishita, 0116]. It will therefore be appreciated that the distinct characteristic curves corresponding to certain speeds may be generated before the comparison of the old and new brake depressing speeds occurs), a second frequency and/or a second modulation strength are determined during at least one second brake application (See at least Fig. 5 in Morishita: Morishita discloses that at step S23, a brake pedal depressing velocity is calculated which may correspond to an adjusted target deceleration characteristic [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 may be repeated whenever brake pedal 11 is operated by a vehicle driver [See at least Morishita, 0052]); 
the at least one first frequency and/or the at least one first modulation strength are compared to the second frequency and/or the second modulation strength (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, the calculated brake pedal depressing velocity is compared to the previously designed, calculated or estimated brake pedal depressing velocity [See at least Morishita, 0055]); and 
when: (i) an increase of modulations and/or variations of the input variable is established at least sectionally along the second characteristic curve based on the comparison of the first and second frequencies to one another, and/or (ii) a strengthening of modulations and/or variations of the input variable is established at least sectionally along the second characteristic curve based on the comparison of the first and second modulation strengths to one another (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]), at least one affected subsection of the characteristic curve is reestablished (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]. Morishita further discloses that, at step S24, subsequent to the adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0055]).

Regarding claim 27, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the at least one modulation and/or variation of the input variable triggered by the driver corresponds to at least one of a local minimum and a local maximum of the input variable triggered by the driver (See at least Fig. 10 in Morishita: Morishita discloses that Fig. 10 illustrates an example of regenerative coordinate brake control [See at least Morishita, 0080]. It will be appreciated that the limitations “local minimum” and “local maximum” are broad enough that the largest and smallest values of the Brake pedal stroke vs. t characteristic of Fig. 10 in Morishita read on them. Also see at least Fig. 5 in Morishita: Morishita discloses that at step S22 a pedal stroke from stroke sensor 3 is read and at step S23 a brake pedal depressing velocity is calculated [See at least Morishita, 0054-0055]. It will therefore be appreciated that the calculations of Fig. 5 correspond to, for example, the actuation of the brake pedal illustrated in the Brake pedal stroke vs. t characteristic of Fig. 10 in Morishita).

Regarding claim 28, Morishita in view of Bularz teaches The vehicle deceleration device as recited in claim 21, wherein the at least one modulation and/or variation of the input variable triggered by the driver corresponds to at least one of a local minimum and a local maximum of the input variable triggered by the driver (See at least Fig. 10 in Morishita: Morishita discloses that Fig. 10 illustrates an example of regenerative coordinate brake control [See at least Morishita, 0080]. It will be appreciated that the limitations “local minimum” and “local maximum” are broad enough that the largest and smallest values of the Brake pedal stroke vs. t characteristic of Fig. 10 in Morishita read on them. Also see at least Fig. 5 in Morishita: Morishita discloses that at step S22 a pedal stroke from stroke sensor 3 is read and at step S23 a brake pedal depressing velocity is calculated [See at least Morishita, 0054-0055]. It will therefore be appreciated that the calculations of Fig. 5 correspond to, for example, the actuation of the brake pedal illustrated in the Brake pedal stroke vs. t characteristic of Fig. 10 in Morishita).

Regarding claim 29, Morishita in view of Bularz teaches The method as recited in claim 23, wherein the at least one modulation and/or variation of the input variable triggered by the driver corresponds to at least one of a local minimum and a local maximum of the input variable triggered by the driver (See at least Fig. 10 in Morishita: Morishita discloses that Fig. 10 illustrates an example of regenerative coordinate brake control [See at least Morishita, 0080]. It will be appreciated that the limitations “local minimum” and “local maximum” are broad enough that the largest and smallest values of the Brake pedal stroke vs. t characteristic of Fig. 10 in Morishita read on them. Also see at least Fig. 5 in Morishita: Morishita discloses that at step S22 a pedal stroke from stroke sensor 3 is read and at step S23 a brake pedal depressing velocity is calculated [See at least Morishita, 0054-0055]. It will therefore be appreciated that the calculations of Fig. 5 correspond to, for example, the actuation of the brake pedal illustrated in the Brake pedal stroke vs. t characteristic of Fig. 10 in Morishita).

Examiner’s note to help applicant overcome the prior art of record: in the current interpretation of Morishita in view of Bularz, velocity of the brake pedal is interpreted to be applicant’s at least one modulation and/or variation of the input variable triggered by the driver, since at least one modulation and/or variation of the input variable triggered by the driver is a very broad statement. However, applicant discloses in at least Fig. 1b of applicant’s specification that “the modulation and/or variation triggered by the driver of input variable xinput” may comprise a “trembling motion” on the time curve of input variable xinput (See at least [Page 9, lines 9-26, in applicant’s specification]). This particular shape of the input variable characteristic is not present in the prior art of record in the context of the rest of the limitations, so if applicant were to amend claims 27-29 to specify that the modulations and/or variations take this particular shape, such amendments would be adequate to overcome the prior art of record. For example, claim 27 could be amended to read:
27. (Currently Amended) The control device as recited in claim 14, wherein the at least one modulation and/or variation of the input variable triggered by the driver corresponds to a trembling motion on the time curve of the input variable triggered by the driver.

	The above amendment would be adequate to overcome the prior art of record, and applicant could also amend claims 28-29 similarly. However, further search and consideration would be required before a determination of allowable subject matter can be made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                   
                                                                                                                                                                                     /YAZAN A SOOFI/Primary Examiner, Art Unit 3668